AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                                                                                                FEB 21 2019
                                      UNITED STATES DISTRICT COUR
                                                                                                         CLERK, U.S. DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                               SOUT RN     TRICT OF CALIFORNIA
                                                                                                       BY                       DEPUTY
             UNITED STATES OF AMERICA                               JUDGMENT IN ACRI
                                 v.                                 (For Organizational Defendants)


      MERIDIAN MEDICAL RESOURCES, INC. (7)                          Case Number:            16CR0131-BAS

                                                                    MICHAEL A TTANASIO                   AND JON CIESLAK
                                                                    Defendant's Attorney
Registration Number:

D -
THE DEFENDANT:
IZI pleaded guilty to count(s)         ONE (1) OF THE SUPERSEDING INFORMATION

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Number(s)
18 USC 1349                       CONSPIRACY TO COMMIT HONEST SERVICES MAIL                                            1
                                  FRAUD AND HEALTH CARE FRAUD




     The defendant organization is sentenced as provided in pages 2 through         4      of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

iZ!   Count(s)   UNDERLYING                                   are         dismissed on the motion of the United States.

      Assessment : $400



D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   See fine page           IZI Forfeiture pursuant to order filed            1/12/2018                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    FEBRUARY 20. 2019



                                                                    Horf.'cTHIA BHANT
                                                                    UNITED STATES DISTRICT JUDGE
  AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

   DEFENDANT:                   MERIDIAN MEDICAL RESOURCES, INC. (7)                                                        Judgment - Page 2 of 4
   CASE NUMBER:                 16CR013 l-BAS

                                                              PROBATION
   The defendant organization is hereby sentenced to probation for a term of: FIVE (5) YEARS




_x_ The defendant organization shall not commit another Federal, state, or local crime.
_x_    The defendant organization shall comply with the standard conditions that have been adopted by this court (set forth below).


         If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant organization pay
    any such fine or restitution in accordance with the Schedule of Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.


                                       STANDARD CONDITIONS OF PROBATION

    1) within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization to act as the
        organization's representative and to be the primary contact with the probation officer;

     2) the defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
         officer;

      3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing address;

      4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;

      5) the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
          litigation, or administrative proceeding against the organization;

      6) the defendant organization shall not dissolve, change its name, or change the name under which it does business unless this judgment and all
         criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable against the defendant's successors or
         assignees;

      7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              MERIDIAN MEDICAL RESOURCES, INC. (7)                                  Judgment - Page 3 of 4
CASE NUMBER:            16CR0131-BAS



                                  SPECIAL CONDITIONS OF PROBATION

     1. Pursuant to 18 U.S.C. § 3563(a)(l ), any sentence of probation shall include the condition that the
        organization not commit another federal, state, or local crime during the term of probation.

     2. The organization shall notify the court or probation officer immediately upon learning of (A) any material
        adverse change in its business or financial condition or prospects, or (B) the commencement of any
        bankruptcy proceeding, major civil litigation, criminal prosecution, or administrative proceeding against
        the organization, or any investigation or formal inquiry by governmental authorities regarding the
        organization.

     3. The organization shall submit to: (A) a reasonable number ofregular or unannounced examinations of its
        books and records at appropriate business premises by the probation officer or experts engaged by the
        court; and (B) interrogation of knowledgeable individuals within the organization. Compensation to and
        costs of any experts engaged by the court shall be paid by the organization.

     4. The organization shall make periodic payments, as specified by the Court, in the following priority:
        restitution, fine, and any other monetary sanction


II
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT:              MERIDIAN MEDICAL RESOURCES, INC. (7)                                Judgment - Page 4of5
   CASE NUMBER:            16CR0131-BAS

                                                     FINE


  The defendant shall pay a fine in the amount of      $500,000
                                                      ~~~~~~~~-
                                                                                unto the United States of America.

  Pay a fine in the amount of $500,000 through the Clerk, U.S. District Court. Payment of fine shall be jointly
  and severally with Defendant Medex Solutions, Inc. The defendant shall pay a fine during its probation at the
  rate of $500 per month. These payment schedules do not foreclose the United States from exercising all legal
  actions, remedies, and process available to it to collect the fine judgement at any time.



  This sum shall be paid    IZI   Immediately.




  The Court has determined that the defendant       does      have the ability to pay interest. It is ordered that:
  D   The interest requirement is waived
